Case 1:19-cv-00853-LMB-MSN Document 36 Filed 08/24/20 Page 1 of 1 PageID# 213



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


 AIDA ELZAGALLY,etal.

                 Plaintiffs,

         V.                                                    l:19-cv-853(LMB/MSN)

 KHALIFA HAFTAR,

                 Defendant.


                                              ORDER


        Defense counsel Edward John Ungvarsky having filed a Motion to Dismiss which

indicates that defendant Khalifa Haftar's name is spelled incorrectly on the docket caption for

this action, it is hereby

        ORDERED that the Clerk amend the docket caption for this action to reflect that

defendant's name is Khalifa Hifter.


        The Clerk is directed to forward this Order to counsel of record.


        Entered this        day of August, 2020.

Alexandria, Virginia


                                                                      fsf
                                                         Leonie M. Brinkema
                                                         United States District Judge
